Citation Nr: 1142110	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The Veteran was afforded a Travel Board hearing in June 2011.  A transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  There is competent and credible evidence that the Veteran has had continuing symptoms of diarrhea, constipation and abdominal pain from service to the present, and there is a current medical diagnosis for irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service treatment records show that the Veteran's March 1980 entrance examination considered the abdomen normal.  In May 1980 the Veteran reported that she was constipated, and in July 1980 she was treated for vomiting, and assessed as having gastroenteritis.  In March 1981 following complaints of vomiting, she was assessed as having gastritis, and in May 1981 she reported abdominal pain and was assessed as having spastic colon.  In July 1981 she reported severe abdominal pain with inability to pass gas, and it was observed that the abdomen was very tender, and there were very minimal bowel sounds, such that acute abdomen obstruction was ruled out in favor of ileus.  The Veteran was hospitalized for several days with complaints of lower abdominal pain and nausea, treated with antibiotics, and diagnosed as having pelvic inflammatory disease.  In September 1981 she received inpatient treatment for gastroenteritis.  Treatment notes from February, April and May 1982 show the Veteran reported having diarrhea and vomiting, was assessed as having acute gastroenteritis, and received inpatient care.  Treatment notes from January 1983, February 1984 and May 1984 discuss such reported symptoms as vomiting and diarrhea.  

VA treatment records from 2006 to 2011 show that the Veteran reported having diarrhea alternating with constipation, and abdominal pain.  Her diagnoses included diverticulosis, gastroesophageal reflux disease (GERD) since 2001, and irritable bowel syndrome (IBS) since 1990.  She was prescribed such medications as Colestipol for severe diarrhea, and was placed on dietary restrictions.  In December 2007 the Veteran's IBS was considered to be stable on Colestipol with occasional use of Lomotil.

The Veteran was afforded a VA examination in October 2008.  Her service treatment records were reviewed, and it was observed that she was treated for an episode of constipation in May 1980, episodes of acute gastroenteritis in February 1982, January 1983 and February 1984, for gastritis in March 1981, for complaints of abdominal pain in May 1981, diagnosed as spastic colon, and for abdominal pain in January 1981.  She was also diagnosed as having possible pelvic inflammatory disease and acute obstruction versus ileus.  In addition, the examiner reviewed the Veteran's treatment records following service, and observed that digestive system problems including IBS were noted in 1990, and GERD in June 2001, and that in March 2007 her IBS was considered well-controlled due to the medical regimen.  The examiner also observed that the Veteran had undergone an open hysterectomy in 1998, followed by an abscess which drained, and that there was no other abdominal surgery.  It was observed that she was treated with Colestipol for IBS for approximately 20 years, and reported using Lomitil at least once a week for diarrhea.  The Veteran reported undergoing several colonoscopies over the years, with the first in 1983 to investigate the cause of the diarrhea, with no findings or specific diagnosis.  

Reviewing the Veteran's history, there was no trauma to the digestive system; neoplasm; hernia surgical repair, injury or wound related to a hernia; or tuberculosis of the peritoneum.  The Veteran reported her bowel movements ranged from episodes of diarrhea a few times a day to once every few days, without blood or mucus, and that she experienced rare, infrequent leakage with gas.  The Veteran reported that she was a fulltime clerk, and that she had lost approximately two weeks from work due to episodes of diarrhea.  The Veteran indicated that there were effects on her daily activities, including on chores, traveling, exercise and sports.  

On physical examination there was not a hernia.  There were no signs of pallor or anemia.  The lower abdomen traverse scar was well-healed, and the abdomen was soft, non-distended, non-tender, without hepatosplenomegaly, masses, or normoactive bowel sounds.  The examiner summarized the Veteran's IBS as having significant effects on the Veteran's usual occupation, such that the Veteran needed to respond immediately when she experienced an urge to use the bathroom, and that she experiences loud flatus episodically.  The Veteran reported that she found such flatulence embarrassing in her work with the public, such that she had on occasion hidden in a back office until the episode passed.  The examiner indicated that the Veteran had reported her first diagnostic colonoscopy was in 1983, and that this was an unusual procedure to be performed on a then 23 year old, and that no record of it had been found in her otherwise comprehensive service treatment records.  The examiner considered the episodes in the service treatment records as acute episodes that were transient.  The examiner considered that the Veteran had reported alternating dates in relation to the episodes of diarrhea and constipation, which he commented were embarrassing and distressing, to approximately 1990.  The examiner opined that the Veteran's IBS was a diagnosable entity starting in 1990, that she had no active duty trigger such as surgery or severe systemic disease that was sometimes anecdotally associated with later development of IBS.  

In September 2009 the Veteran submitted an internet article from Mayo Clinic, written by gastroenterologist Michael Picco, M.S. and colleagues in response to a questions about the meaning of "spastic colon."  The article described spastic colon as being another term for IBS, characterized by abdominal cramping, abdominal pain, bloating, constipation and diarrhea.  The term "spastic colon" described that increase in spontaneous contractions of muscles in the intestines associated with IBS, which were sometimes called spasms.  It was clarified, however, that because IBS could also be associated with decreased spontaneous contractions of muscles in the intestines the term "spastic colon" was not always accurate.  The article discussed how the causes and severity of IBS varied, and treatment was aimed at relieving symptoms, and could include changes in diet, reducing stress, and anti-cholinergic or anti-diarrheal medications.  

At her June 2011 Travel Board hearing, the Veteran discussed her IBS.  She stated that in approximately May 1980 while in basic training, she first noticed that she was experiencing severe constipation, after which she would experience severe diarrhea.  She indicated that she experienced such symptomatology ever since.  The Veteran's representative indicated that the Veteran's service treatment records showed that from May 1980 to 1984 the Veteran complained of constipation, abdominal pain, and diarrhea; that the Veteran was variously diagnosed as having gastritis, gasteroenteritis, and spastic colon; and, that spastic colon was another term for IBS, spastic term, such that they were the same diagnosis.  

The Veteran indicated that since service she had received continuous treatment for her IBS, including, to the best of her recall, at Connecticut Health System in Bridgeport, Connecticut, from approximately 1984 to 1990.  The Veteran indicated that she transferred insurance carriers, and needed to change her treating provider, such that she went to Women's Health Care of Southport from approximately 1990 to 1999.  The Veteran implied that she was not certain that she had the correct names of the facilities, but attempted to give accurate answers.  The Veteran indicated that throughout that entire time she also saw Dr. Grover Lyons in Bridgeport, Connecticut, who could afford her a timely appointment when the other facilities were unable to, or at a lower cost when she did not have insurance coverage.  The Veteran indicated that following a move to Arizona in 2001 she began to seek VA treatment in 2001, from the Tucson VA Medical Center and then in Sierra Vista.  She also saw Dr. S. Patel until approximately 2002 while she had COBRA insurance coverage.  The Veteran indicated that her VA treatment continued through the present.  She also indicated that she had been hospitalized a few times due to IBS.  

The representative and Veteran discussed the October 2008 VA examination report wherein the examiner concluded that the Veteran had not had active IBS until 1990, in order to clarify that the Veteran had told the examiner that her IBS started in 1980, and when she received the examination report she had attempted to work through her representative at the time to file a form stating there was an error in the medical report.  The current representative pointed out that the October 2008 examiner's conclusion was based on the conversation with the Veteran, yet indicated that the start of her IBS was in 1990.  

The Board noted at the hearing that service treatment records showed that in May 1981 the Veteran had spastic colon, and in July 1981 the Veteran complained of abdominal pains.  Gastroenteritis was diagnosed in February 1982, January 1983, and February 1984.  Further, the Veteran's symptoms which began in service continued since, and are the same symptoms associated with her IBS diagnosis.  

In summary, the Veteran has suffered from various symptomatology to include constipation, diarrhea, and abdominal pain since service.  Specifically, service treatment records referenced the Veteran's problems with intermittent diarrhea, constipation and abdominal pain, and assessed various diagnoses such as spastic colon, gastritis, and gastroenteritis.  VA treatment records show the Veteran was later diagnosed as having IBS, and the Veteran has suggested that her symptoms are the same as those first experienced while in service in 1980.  Furthermore, the Board finds the Veteran's assertions credible regarding her reported medical history, and in this case her assertions are found to hold great probative weight with respect to the question of continuity of symptamotology since service.  In addition, the VA treatment records currently of record show that she has been prescribed Colestipol for many years.  The Internet article she submitted discusses how spastic colon, which as has been noted was diagnosed in service, could be used to describe IBS when there was a spontaneous contraction of the intestines.  The Veteran's observations in this instance outweigh the VA examiner's opinion that essentially observed when the Veteran's IBS started as a diagnosable disorder, and discussed that there was no in-service trigger associated with her later development of IBS, but failed to explain the Veteran's continuity of symptomatology.  

As such, there is at least an equipoise of the evidence, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the reported symptoms, treatment and diagnoses during service, and the competent and credible assertions that the Veteran struggled with symptomatology to include diarrhea, constipation and abdominal pain during and since service, and the competent and credible evidence regarding continuous treatment since separation from service, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for IBS.  


ORDER

Service connection for irritable bowel syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



